
	
		III
		111th CONGRESS
		1st Session
		S. RES. 259
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2009
			Mr. Inhofe (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 13, 2009, as
		  National Celiac Disease Awareness Day.
	
	
		Whereas celiac disease affects approximately 1 in every
			 130 people in the United States, for a total of 3,000,000 people;
		Whereas the majority of people with celiac disease have
			 yet to be diagnosed;
		Whereas celiac disease is a chronic inflammatory disorder
			 that is classified as both an autoimmune condition and a genetic
			 condition;
		Whereas celiac disease causes damage to the lining of the
			 small intestine, which results in overall malnutrition;
		Whereas when a person with celiac disease consumes foods
			 that contain certain protein fractions, that person suffers a cell-mediated
			 immune response that damages the villi of the small intestine, interfering with
			 the absorption of nutrients in food and the effectiveness of
			 medications;
		Whereas such problematic protein fractions are found in
			 wheat, barley, rye, and oats, which are used to produce many foods,
			 medications, and vitamins;
		Whereas because celiac disease is a genetic disease, there
			 is an increased incidence of celiac disease in families with a known history of
			 celiac disease;
		Whereas celiac disease is underdiagnosed because the
			 symptoms can be attributed to other conditions and are easily overlooked by
			 doctors and patients;
		Whereas as recently as 2000, the average person with
			 celiac disease waited 11 years for a correct diagnosis;
		Whereas 1/2 of all people with celiac
			 disease do not show symptoms of the disease;
		Whereas celiac disease is diagnosed by tests that measure
			 the blood for abnormally high levels of the antibodies of immunoglobulin A,
			 anti-tissue transglutaminase, and IgA anti-endomysium antibodies;
		Whereas celiac disease can be treated only by implementing
			 a diet free of wheat, barley, rye, and oats, often called a gluten-free
			 diet;
		Whereas a delay in the diagnosis of celiac disease can
			 result in damage to the small intestine, which leads to an increased risk for
			 malnutrition, anemia, lymphoma, adenocarcinoma, osteoporosis, miscarriage,
			 congenital malformation, short stature, and disorders of skin and other
			 organs;
		Whereas celiac disease is linked to many autoimmune
			 disorders, including thyroid disease, systemic lupus erythematosus, type 1
			 diabetes, liver disease, collagen vascular disease, rheumatoid arthritis, and
			 Sjogren's syndrome;
		Whereas the connection between celiac disease and diet was
			 first established by Dr. Samuel Gee, who wrote, if the patient can be
			 cured at all, it must be by means of diet;
		Whereas Dr. Samuel Gee was born on September 13, 1839;
			 and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of celiac disease:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 13, 2009, as National Celiac Disease Awareness
			 Day;
			(2)recognizes that
			 all people of the United States should become more informed and aware of celiac
			 disease;
			(3)calls upon the
			 people of the United States to observe National Celiac Disease Awareness Day
			 with appropriate ceremonies and activities; and
			(4)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Celiac Sprue Association, the American Celiac Society, and the Celiac
			 Disease Foundation.
			
